Title: From Thomas Jefferson to Thomas Ritchie, 10 June 1822
From: Jefferson, Thomas
To: Ritchie, Thomas


Dear Sir
Monticello
June 10. 22.
I have to return you infinite thanks for the kind interest you have taken in the late denunciation against me by a Pseudo-native of Virginia. and particularly for the proofs of it furnished thro’ the hands of my grandson. it has been a rule of my life, steadily observed to take no notice of anonymous defamations. but I know that money imputations are more apt than others to excite suspicions and that suspicions are at this time every where abroad. I thought it therefore due to myself, and respectful to public opinion, to explain this case authentically, and under my own signature, and for the same reasons I give the 2d paper, now inclosed to you which will close my notice of this libeller.I have no right however, dear Sir, to occupy gratis, so much of your columns; for these two papers have become to  let me pray you then to state to Colo Peyton what you deem a M compensation, and he will pay it on sight of this letter. I shall be particularly gratified by being permitted to discharge this debt to you and with this assurance be pleased to accept that of my great friendship and respect.Th: Jefferson